Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 1 of 65 PageID #: 20082
                                                                                  1



      1                  IN THE UNITED STATES DISTRICT COURT

      2                   FOR THE EASTERN DISTRICT OF TEXAS

      3                             MARSHALL DIVISION

      4   INTELLECTUAL VENTURES I LLC, )(

      5         PLAINTIFF                    )(     CIVIL ACTION NO.

      6   VS.                                )(     2:17-CV-577-JRG

      7                                      )(     MARSHALL, TEXAS

      8   T-MOBILE USA, INC., T-MOBILE )(

      9   US, INC., ERICSSON INC., AND )(

    10    TELEFONAKTIEBOLAGET LM             )(

    11    ERICSSON,                          )(     FEBRUARY 5, 2019

    12          DEFENDANTS                   )(     8:22   A.M.

    13                         TRANSCRIPT OF JURY TRIAL

    14                BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

    15                    UNITED STATES CHIEF DISTRICT JUDGE

    16    APPEARANCES:

    17    FOR THE PLAINTIFF:           Mr. T. John Ward, Jr.
                                       Ms. Claire A. Henry
    18                                 Ms. Andrea L. Fair
                                       Mr. Wesley Hill
    19                                 WARD, SMITH & HILL, PLLC
                                       1507 Bill Owens Parkway
    20                                 Longview, Texas 75604

    21    COURT REPORTER:              Ms. Shelly Holmes, CSR, TCRR
                                       Official Reporter
    22                                 United States District Court
                                       Eastern District of Texas
    23                                 Marshall Division
                                       100 E. Houston Street
    24                                 Marshall, Texas 75670

    25    (Proceedings recorded by mechanical stenography, transcript
          produced on a CAT system.)
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 2 of 65 PageID #: 20083
                                                                                  2



      1   FOR THE PLAINTIFF:           Mr. Martin J. Black
                                       Mr. Kevin M. Flannery
      2                                DECHERT LLP
                                       Cira Centre
      3                                2929 Arch Street
                                       Philadelphia, Pennsylvania 19104
      4
                                       Mr. Joseph M. Abraham
      5                                Mr. Timothy F. Dewberry
                                       Mr. Joshua J. Yi
      6                                Mr. Jacob R. Porter
                                       DECHERT LLP
      7                                300 West Sixth Street
                                       Suite 2010
      8                                Austin, Texas 78701

      9                                Ms. Nisha N. Patel
                                       Mr. Ryan T. Banks
    10                                 DECHERT LLP
                                       2440 W. El Camino Real
    11                                 Suite 700
                                       Mountain View, California 94040
    12

    13    FOR THE DEFENDANTS:          Mr. Douglas M. Kubehl
                                       Mr. Jonathan B. Rubenstein
    14                                 Mr. Jeffery S. Becker
                                       BAKER BOTTS LLP
    15                                 2001 Ross Avenue
                                       Dallas, Texas 75201
    16
                                       Ms. Melissa R. Smith
    17                                 GILLAM & SMITH LLP
                                       303 South Washington Avenue
    18                                 Marshall, Texas 75670

    19                                 Mr. Asim M. Bhansali
                                       KWUN BHANSALI LAZARUS LLP
    20                                 555 Montgomery Street
                                       Suite 750
    21                                 San Francisco, California 94111

    22

    23

    24

    25
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 3 of 65 PageID #: 20084
                                                                                  3



      1                          P R O C E E D I N G S

      2            (Jury out.)

      3             COURT SECURITY OFFICER:        All rise.

      4             THE COURT:     Be seated, please.

      5             All right.     Are the parties ready to read into the

      6   record from the podium those items from the list of

      7   pre-admitted exhibits used during yesterday's portion of

      8   the trial?

      9             MS. HENRY:     We are, Your Honor.

    10              THE COURT:     All right.     Please proceed.

    11              MS. HENRY:     Good morning.     Plaintiff reads into

    12    the record PTX-1, PTX-2, PTX-3, PTX-260, PTX-261, PTX-262,

    13    and PTX-328.

    14              THE COURT:     All right.     Any objections from

    15    Defendants, Ms. Smith?

    16              MS. SMITH:     No, Your Honor.

    17              THE COURT:     Do Defendants have a similar

    18    rendition?

    19              MS. SMITH:     We do, Your Honor.

    20              THE COURT:     Please proceed.

    21              MS. SMITH:     DX-129, DX-1, and DX-55.

    22              THE COURT:     All right.     Any objection, Ms. Henry?

    23              MS. HENRY:     No, Your Honor.

    24              THE COURT:     All right.     Thank you, counsel.

    25              And we recessed yesterday with Plaintiffs having
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 4 of 65 PageID #: 20085
                                                                                  4



      1   passed the witness, Mr. Paschke.

      2              Are Defendants prepared to begin

      3   cross-examination?

      4              MS. SMITH:     Yes, Your Honor.

      5              THE COURT:     All right.    Mr. Paschke, you need to

      6   return to the witness stand, please.          And I remind you,

      7   sir, you remain under oath.

      8              THE WITNESS:     Yes, Your Honor.

      9              THE COURT:     Once he's in place, Mr. Johnston,

    10    please bring in the jury.

    11               MS. SMITH:     Your Honor, may I approach to pass up

    12    some binders?

    13               THE COURT:     Yes, you may.     You may.

    14               Ms. Smith, is this binder for the witness's

    15    benefit?

    16               MS. SMITH:     Yes, it is.

    17               THE COURT:     All right.

    18               MS. SMITH:     I was missing a marshal over there,

    19    but --

    20               THE COURT:     As soon as he's back, why don't you

    21    ask, and then you can hand it to him, and he'll give it to

    22    the witness.

    23               MS. SMITH:     I will, Your Honor.

    24               COURT SECURITY OFFICER:        All rise.

    25               (Jury in.)
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 5 of 65 PageID #: 20086
                                                                                  5



      1             THE COURT:     Good morning, ladies and gentlemen of

      2   the jury.     Welcome back.    Please have a seat.

      3             You'll recall when we recessed for the day

      4   yesterday, Mr. John Paschke was on the witness stand.

      5             He had been examined by the Plaintiffs.            They had

      6   passed the witness, and we'll begin with cross-examination

      7   of the witness by the Defendants.

      8             Ms. Smith, you may proceed.

      9             MS. SMITH:     Your Honor, may I approach to provide

    10    the witness a notebook?

    11              THE COURT:     You may.

    12              MS. SMITH:     Thank you.

    13         JOHN PASCHKE, PLAINTIFF'S WITNESS, PREVIOUSLY SWORN

    14                             CROSS-EXAMINATION

    15    BY MS. SMITH:

    16    Q.   Good morning, sir.

    17    A.   Good morning.

    18    Q.   I don't think we've met before.         My name is Melissa

    19    Smith, and I represent T-MO and Ericsson.

    20              Now, you went to law school, sir?

    21    A.   I did.

    22    Q.   And you went to engineering school.

    23    A.   I did.

    24    Q.   But today your role is to be the spokesperson for IV,

    25    and the only IV employee that will testify live here at
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 6 of 65 PageID #: 20087
                                                                                  6



      1   trial; is that correct?

      2   A.   That's correct.

      3   Q.   Now, Mr. Paschke, you spent a fair amount of time

      4   yesterday talking about how -- how you've been successful,

      5   and IV has been successful flying around the world

      6   licensing for Intellectual Ventures; is that correct?

      7   A.   I recall the testimony.

      8   Q.   And you said, when you're out trying to license IV

      9   patents and someone is unwilling to take a license, that

    10    litigation is the only option you have.

    11               Do you recall that testimony?

    12    A.   I believe I said it's often the only option, but yes.

    13    Q.   I apologize.    Often the only option you have.

    14               Now, did IV ever offer a license to the patents in

    15    this case to Ericsson before filing a lawsuit?

    16    A.   No.

    17    Q.   You also mentioned the 1.5 billion, give or take, I

    18    think you said, dollars that IV's brought in through its

    19    licensing program.

    20    A.   No, ma'am.

    21    Q.   What was the 1.5 billion that you mentioned?

    22    A.   That was what I have licensed personally in my career.

    23    Q.   And you told the jury that $77 million is a reasonable

    24    number for the jury to award in this case; is that correct?

    25    A.   Yes, I believe it is.
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 7 of 65 PageID #: 20088
                                                                                  7



      1   Q.   But you understand the jury may never get that far,

      2   sir.

      3   A.   Well, that's correct.

      4   Q.   You understand -- you have a law degree.

      5   A.   I do.

      6   Q.   And you heard -- you were in the courtroom when Judge

      7   Gilstrap gave the jurors some instructions, were you not?

      8   A.   Yes, I was.

      9   Q.   So you understand from Judge Gilstrap's instructions

    10    that the first question the jury is going to be asked when

    11    Judge Gilstrap sends them back there to deliberate is

    12    whether or not the Defendants have infringed the T-MO --

    13    the Malibu patents.      Excuse me.

    14    A.   Yes, ma'am.

    15    Q.   Okay.   But you're not here to testify about whether

    16    Ericsson or T-MO infringed the three patents being asserted

    17    here, are you?

    18    A.   Not me personally, no.

    19    Q.   Because you have no understanding at any level how the

    20    items in T-MO's network are accused to infringe the

    21    patents, do you?

    22    A.   That is correct.     The information was confidential, and

    23    I was not able to.

    24    Q.   And, in fact, no employee of IV is going to come in

    25    here live and testify at any level as to how T-MO and
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 8 of 65 PageID #: 20089
                                                                                  8



      1   Ericsson infringe any of the patents, correct?

      2   A.   No, ma'am.    We have technical experts that will be

      3   testifying as to that infringement issue.

      4   Q.   And nobody from Malibu is going to come in here and

      5   talk about whether or not Ericsson or T-MO infringed the

      6   Malibu patents; is that correct?

      7   A.   Yes, that's correct.

      8   Q.   And we certainly didn't hear anything yesterday from

      9   IV's paid fact witness, Mr. Jorgensen about infringement,

    10    did we?

    11    A.   Not the legal question of infringement, no.

    12    Q.   Well, Mr. Jorgensen's evidence that he provided --

    13               THE COURT:    Dr. Jorgensen.

    14               MS. SMITH:    I apologize, Your Honor.

    15    Dr. Jorgensen.

    16    Q.   (By Ms. Smith)     Dr. Jorgensen provided evidence about

    17    the titles of each of the three patents, did he not?

    18    A.   He did.

    19    Q.   And it's Plaintiff's burden to prove that Defendants

    20    practice each step of the claims in the patents; is that

    21    correct?

    22    A.   Yes, that is our burden to prove.

    23    Q.   And you heard -- you were here, and you were present

    24    for Mr. Ward's opening.

    25    A.   Yes, ma'am.
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 9 of 65 PageID #: 20090
                                                                                  9



      1   Q.   And Mr. Ward didn't even put up the claims, did he?

      2   A.   No, ma'am, not in opening.

      3   Q.   And IV has a paid expert witness that's going to do

      4   that as well, correct?

      5   A.   That is correct.

      6   Q.   Now, sir, you mentioned that Samsung -- Samsung makes

      7   base stations.

      8   A.   Yes, ma'am.

      9   Q.   And Nokia makes base stations.

    10    A.   Yes.

    11    Q.   And those folks are licensed.

    12    A.   They are.

    13    Q.   Okay.   You're not telling this jury that Ericsson base

    14    stations work like all other base stations, are you?

    15    A.   No, ma'am, I'm not.

    16    Q.   Because base stations aren't one size fits all, are

    17    they?

    18    A.   No, ma'am, they're not.

    19    Q.   Okay.   And you have an engineering degree, correct?

    20    A.   I do.

    21    Q.   But the closest you've ever come to looking at what's

    22    -- opening up the hood and looking up under the hood and

    23    seeing the component parts of a base station was when

    24    Mr. Kubehl set one up on the table there the other day;

    25    isn't that right?
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 10 of 65 PageID #: 20091
                                                                                   10



      1   A.   Probably, with respect to actual base stations, yes.

      2   Q.   You understand the second question that Judge Gilstrap

      3   is going to ask the jury has got to do with whether or not

      4   the Malibu patents are even valid; is that correct?

      5   A.   Yes, ma'am.

      6   Q.   Okay.   You're not here to provide any testimony to this

      7   jury about whether or not the patents are valid, are you?

      8   A.   I am not personally, no.

      9   Q.   And your job, your analysis of the validity is you

     10   license as much as you can until somebody tells you that

     11   the patents are invalid and can't be license -- licensed

     12   anymore; is that correct?

     13   A.   No, ma'am.    Our analysis of validity for these patents

     14   is based both on the Patent Office issuing these patents,

     15   as well as the expert testimony that our expert will

     16   provide today with respect to the validity question.

     17   Q.   And you mentioned your expert.         Again, you're the only

     18   witness -- live witness for IV in this entire five-day

     19   trial; is that correct?

     20   A.   When you say IV, I'm the only full-time employee of IV.

     21             The expert that is working with us will be

     22   testifying on our behalf.

     23   Q.   You're the only full-time employee of IV.

     24   A.   Yes, that's correct.

     25   Q.   And no other IV employee will be here to testify as to
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 11 of 65 PageID #: 20092
                                                                                   11



      1   the validity of the Malibu patents, correct?

      2   A.   That is correct.

      3   Q.   IV hired an expert for that?

      4   A.   Yes, ma'am, we did.

      5   Q.   As to the purchase of the Malibu portfolio, you didn't

      6   even have a hand in that, did you?

      7   A.   Me personally?     No.   That happened, I think, seven

      8   years before I joined the company.

      9   Q.   And that's -- and that's also because acquiring patents

     10   is not among your primary responsibilities.

     11   A.   That is correct.

     12   Q.   And the Malibu deal was hired by Mr. Detkin, correct,

     13   seven years before you joined the company?

     14   A.   I believe that's correct.        Mr. Detkin at least was

     15   certainly involved in the Malibu purchase.

     16   Q.   And he would certainly know more than you would about

     17   the Malibu purchase, correct?

     18   A.   I would believe he would, yes.

     19   Q.   But Mr. Detkin isn't coming to visit with these jurors

     20   at trial, is he?

     21   A.   No.

     22   Q.   Now, just to clarify, the company that's the Plaintiff

     23   in this lawsuit is Intellectual Ventures I LLC, right?

     24   A.   That is correct.

     25   Q.   And that's a business under what's called -- I think
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 12 of 65 PageID #: 20093
                                                                                   12



      1   you said the Invention Investment Fund, that umbrella; is

      2   that correct?

      3   A.   That' correct.     Technically, it's Invention Investment

      4   Fund I.

      5   Q.   And that Invention Investment Fund allows IV, the

      6   Plaintiff in this case, to invest in patents?

      7   A.   Yes, ma'am.

      8   Q.   And to monetize patents?

      9   A.   Yes, ma'am.

     10   Q.   And that's the primary business model of IV I or the

     11   Plaintiff in this case?

     12   A.   Yes, ma'am.

     13   Q.   Now, you understand that -- as a lawyer, you understand

     14   that a complaint in a case includes Plaintiff's allegations

     15   against a Defendant, like T-MO and Ericsson?

     16   A.   Yes, I do.

     17   Q.   Have you had an opportunity to look at the complaint in

     18   this case?

     19   A.   I have.

     20   Q.   Sir, I'll direct your attention to Defendants'

     21   Exhibit 560, please.

     22             MS. SMITH:     If I could see Paragraph 20.         Thank

     23   you.

     24   Q.   (By Ms. Smith)     Now, we're looking at the complaint,

     25   and if you'll read with me, it says -- let's see where I
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 13 of 65 PageID #: 20094
                                                                                   13



      1   am.    Intellectual -- Intellectual Ventures develops its own

      2   inventions, has a staff of scientists and engineers who

      3   develop ideas in a broad range of fields.            We see

      4   agriculture, life sciences, medical devices.             Do you see

      5   that, sir?

      6   A.    Yes, ma'am I do.

      7   Q.    But the Plaintiff in this case, it doesn't have a staff

      8   of scientists, does it, sir?

      9   A.    No, ma'am.   But this is referring to -- if you look

     10   back to Paragraph 18, Intellectual Ventures Management,

     11   which is the overarching management company that provides

     12   management services to all of the IV companies, including

     13   the development companies and the philanthropic global good

     14   companies.

     15             MS. SMITH:     I'll object, nonresponsive, Your

     16   Honor.

     17             THE COURT:     Sustained after "no, ma'am."         That

     18   part is responsive.       The rest is nonresponsive.

     19             MS. SMITH:     Thank you, Your Honor.

     20             THE COURT:     I'll strike the portion of the answer

     21   after "no, ma'am."

     22             Let's continue.

     23   Q.    (By Ms. Smith)     And the Plaintiff in this case, not

     24   some other Intellectual Ventures company, the Plaintiff in

     25   this case, they don't have a bunch of engineers developing
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 14 of 65 PageID #: 20095
                                                                                   14



      1   things, do they?

      2   A.   That is correct.

      3   Q.   And the Plaintiff -- excuse me, sir.

      4   A.   Excuse me.    With respect to developing new inventions,

      5   that's correct.      The engineers identify inventions.

      6   Q.   Now, the Plaintiff in this case doesn't sell

      7   telecommunications products, does it?

      8   A.   No.   No, we do not.

      9   Q.   In fact, the Plaintiff in this case doesn't make any

     10   products, does it?

     11   A.   No, not -- not the specific Plaintiff in this case.

     12   Q.   And these engineers and these scientists that you talk

     13   about in the complaint against T-MO and Ericsson in this

     14   case, they're completely irrelevant to the facts in this

     15   case, aren't they?

     16   A.   They -- they are not involved with Malibu Networks.

     17   They are not involved with the patents in this case, that

     18   is correct.

     19   Q.   And the Plaintiff in this case, not these engineers and

     20   scientists, would stand to profit from the $77 million,

     21   wouldn't it?

     22   A.   Yes, that is correct.       More specifically -- excuse

     23   me -- the investors and the Plaintiff, but correct.

     24   Q.   All right, sir.     You've heard of standing -- standard

     25   setting organizations, have you not?
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 15 of 65 PageID #: 20096
                                                                                   15



      1   A.   Yes, ma'am, I have.

      2   Q.   For example, LTE is a technical standard?

      3   A.   Yes.

      4   Q.   And there's actually an organization that was dedicated

      5   to industry collaboration, if you will, in order to develop

      6   the technology that ultimately becomes part of the LTE

      7   standard?

      8   A.   Yes, ma'am, that's correct.

      9   Q.   And the Plaintiff didn't participate in the development

     10   of the LTE -- LTE standard, did it?

     11   A.   No, ma'am, we did not.

     12   Q.   Plaintiff didn't contribute any manpower to helping out

     13   with that standard?

     14   A.   No, ma'am, we did not.

     15   Q.   And the Plaintiff didn't contribute any of its

     16   expertise from any of its -- or IV, excuse me, IV didn't

     17   contribute to the standard, did it?

     18   A.   No, ma'am, we did not.

     19   Q.   All those engineers and scientists didn't contribute

     20   any expertise to the standard?

     21   A.   Not while at IV, no.

     22   Q.   Who's the largest contributor to the LTE standard?

     23   A.   It varies.    There are certainly a number of significant

     24   contributors.     To say the largest, don't know.          It really

     25   kind of depends on how you quantify largest.
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 16 of 65 PageID #: 20097
                                                                                   16



      1   Q.   Would it surprise you to learn that it's Ericsson?

      2   A.   No.   Ericsson is certainly a great contributor to the

      3   LTE standards.

      4   Q.   When you say Ericsson is a great contributor to this

      5   standard, did you know that Ericsson's actually been

      6   awarded 400 U.S. patents that are actually standard

      7   essential?

      8   A.   I don't know the number.

      9              MR. BLACK:    Objection.     May I approach?

     10              THE COURT:    Approach the bench.

     11              (Bench conference.)

     12              THE COURT:    All right.

     13              MR. BLACK:    So --

     14              THE COURT:    Just a moment.

     15              MR. BLACK:    -- saying --

     16              THE COURT:    Just a moment.      I'll tell you when.

     17   All right.     Go ahead.

     18              MR. BLACK:    So saying the patents are standard

     19   essential is a problem because she's just said they have

     20   400 patents that cover the LTE standard.

     21              The only way to establish that would be to get

     22   somebody up and do an infringement analysis to say so.               And

     23   that's unfair to us.

     24              We've got to go through excruciating detail of

     25   infringement, and they want to argue that they have 400
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 17 of 65 PageID #: 20098
                                                                                   17



      1   standard essential patents, and that, therefore, our

      2   patents can't be worth very much.

      3             But the reality is that many patents that people

      4   claim are standard essential are not essential.              We all

      5   know that.     So it is -- it's improper to suggest or state

      6   because they can't prove Ericsson actually has patents that

      7   are essential to the standard, and it's highly prejudicial

      8   to us.

      9             THE COURT:     What's your response, Ms. Smith?

     10             MS. SMITH:     I don't even understand the objection,

     11   Your Honor.     The question is would it surprise you to know

     12   that Ericsson has 400 standard essential patents?              They

     13   have all kinds patents in the telecom industry --

     14             THE COURT:     Let me check the record.        Just a

     15   minute.

     16             MS. SMITH:     And, Your Honor, for what it's worth,

     17   that's my last question on this model on that point.

     18             THE COURT:     Well, I'm going to sustain the

     19   objection.     I want you, Ms. Smith, to ask the same question

     20   again without preference to standards essential.

     21             MS. SMITH:     Okay.

     22             THE COURT:     I'm going to sustain the objection.

     23             MS. SMITH:     Understood, Your Honor.

     24             THE COURT:     Then we'll move on.

     25             (Bench conference concluded.)
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 18 of 65 PageID #: 20099
                                                                                   18



      1              THE COURT:    All right.     I'm going to sustain that

      2   objection.     The jury should disregard the last question and

      3   answer.

      4              Ms. Smith, please restate that question.

      5              MS. SMITH:    Thank you, Your Honor.

      6   Q.   (By Ms. Smith)     Sir, did you know that Ericsson has

      7   been awarded 400 U.S. patents?

      8   A.   I would assume they've been awarded a lot more than 400

      9   U.S. patents, quite honestly.

     10   Q.   Thank you, sir.

     11              Sir, the Plaintiff is an entity that -- that holds

     12   patents that the Intellectual Ventures Management owns; is

     13   that correct?

     14   A.   Not technically.      Intellectual Ventures Management

     15   is -- the overarching management company manages the

     16   different companies.       The companies themselves own the

     17   patents.     So Invention Investment Fund I technically is the

     18   entity that owns the patents.         Intellectual Ventures

     19   Management provides management services.

     20              MS. SMITH:    May I see Defendants' Exhibit 558?

     21   I'm looking for the org chart, sir.           537, I apologize.

     22   Q.   (By Ms. Smith)     All right.     Sir, if you will -- I'll

     23   direct your attention to the bottom left-hand corner where

     24   it says Intellectual Ventures I LLC.           You see that?

     25   A.   Yes, ma'am, I do.
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 19 of 65 PageID #: 20100
                                                                                   19



      1   Q.   It's the Plaintiff in this case?

      2   A.   Yes, ma'am.

      3   Q.   Will you read what it says underneath that?

      4   A.   It says:     Patent holding company.

      5   Q.   All right.     So the Plaintiff is an entity that holds

      6   patents that IV owns, right?

      7   A.   Yes, ma'am.

      8   Q.   Thank you.

      9               And when it comes time for IV to have to sue

     10   someone on a patent, the Plaintiff in this case is the

     11   entity that does the suing, right?

     12   A.   Yes, ma'am, that is correct.

     13   Q.   And you said earlier that IV has investors?

     14   A.   Yes.

     15   Q.   And that Plaintiff is one of the entities in which IV's

     16   investors invest?

     17   A.   Yes, through its -- through Investment Invention Fund

     18   I.

     19   Q.   And the goal here, the overall goal here is to buy low

     20   and sell high; is that correct?

     21   A.   Yes, ma'am, that's correct.

     22   Q.   Now, all of the patents that are owned by Plaintiff,

     23   they're purchased from other people or entities, correct?

     24   A.   Yes.

     25   Q.   And IV actually represents --
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 20 of 65 PageID #: 20101
                                                                                   20



      1               MS. SMITH:   You can take that down, sir.         Thank

      2   you.

      3   Q.   (By Ms. Smith)      IV actually represents that -- and I

      4   believe this is a quote, I'll tell you, from your website.

      5   Are you familiar with your website, your IV website?

      6   A.   Generally, yes.

      7   Q.   All right.    IV represents that its success in licensing

      8   comes from a commitment to only working with the best, the

      9   top -- top inventors from around the globe.

     10               Does that ring a bell?

     11   A.   I haven't seen that particular quote, but that sounds

     12   consistent with what we like to do.

     13   Q.   But IV actually buys patents from auctions, doesn't it.

     14   A.   Absolutely.

     15   Q.   And IV buys patents from bankruptcies?

     16   A.   Yes, ma'am.

     17   Q.   That's one way to try to buy low and try to sell high,

     18   isn't it?

     19   A.   Yes.    It's a source of patents.

     20   Q.   And we learned from Mr. Jorgensen yesterday that's

     21   exactly how IV came to buy the Malibu patents, isn't it?

     22   A.   Yes, ma'am, that's correct.

     23   Q.   And IV even buys patents on eBay, doesn't it?

     24   A.   We buy patents where -- if they're -- if we think

     25   they're good patents, wherever and however we can possibly
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 21 of 65 PageID #: 20102
                                                                                   21



      1   find them.

      2   Q.   And the purpose of those -- buying those patents is

      3   making a profit; is that correct?

      4   A.   Yes, ma'am, that's correct.

      5   Q.   Okay.   Now, you told us earlier that IV has bought tens

      6   of thousands of patents.

      7   A.   Yes, ma'am, that's correct.

      8   Q.   And you understand that Ericsson has been awarded

      9   45,000 patents.

     10   A.   I don't know the exact number, but that number does not

     11   surprise me in the least.

     12   Q.   Does it surprise you that substantially all of those

     13   patents are what I would call homegrown?

     14             Ericsson didn't buy them, but instead the folks at

     15   Ericsson were awarded those patents for their own

     16   inventions.

     17   A.   No, ma'am.    I would expect that's where they came from.

     18   Q.   Now, when IV goes to license its patents, it does so

     19   for its entirely -- entire portfolio of patents held in one

     20   fund or another.

     21   A.   Sometimes.    We are flexible, and we will license -- set

     22   the scope of the license to whatever the -- frankly, the

     23   request is of the company taking the license.

     24   Q.   Well, as an example, IV doesn't have any licenses to

     25   just the three patents in this case, does it?
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 22 of 65 PageID #: 20103
                                                                                   22



      1   A.   Not to just the three patents in this case.

      2   Q.   And IV doesn't actually have any licenses to just the

      3   patents it bought from Malibu, does it?

      4   A.   No, ma'am.

      5   Q.   Prior to this case, IV -- IV has never even discussed

      6   the benefits of these patents in the case with any of its

      7   potential licensees or licensees.

      8   A.   That is correct.

      9             MS. SMITH:     Now, Your Honor, I believe I need to

     10   seal the courtroom at this time.

     11             THE COURT:     All right.     Based on counsel's

     12   request, I'll order the courtroom sealed.            Those present

     13   who are not subject to the protective order that's been

     14   entered in this case should excuse themselves until such

     15   time as the courtroom is unsealed and the public is invited

     16   to return.

     17             MR. BLACK:     Your Honor, may the IV folks who are

     18   here remain?

     19             MS. SMITH:     Yes.    It's IV confidential information

     20   I'm about to discuss, Your Honor.

     21             THE COURT:     Then they'll be outside of this

     22   ruling.

     23             MR. BLACK:     Thank you.

     24             (Courtroom sealed.)

     25             (Sealed Portion No. 2 saved in separate sealed
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 23 of 65 PageID #: 20104
                                                                                   23



      1   transcript.)

      2              (Courtroom unsealed.)

      3              THE COURT:    All right.     Plaintiffs, call your next

      4   witness.

      5              MS. HENRY:    Your Honor, at this time, Plaintiff

      6   will read into the record certain stipulations and

      7   uncontested facts agreed to by the parties before we call

      8   our next deposition witness if that's acceptable.

      9              THE COURT:    That's agreeable to both sides?

     10              MR. KUBEHL:    Yes, Your Honor.

     11              THE COURT:    All right.     Proceed, Ms. Henry.

     12              MS. HENRY:    Thank you, Your Honor.

     13              The stipulations and uncontested facts of the

     14   parties are that IV filed its complaint against Defendants

     15   on August 9th, 2017.

     16              The application leading to issuance of the '629

     17   patent was filed on July 9th, 1999.

     18              The application leading to issuance of the '517

     19   patent was filed on August 10th, 2006.

     20              For purposes of this case, the '629 patent is

     21   entitled to a priority date of July 9th, 1999.

     22              For purposes of this case, the '517 patent is

     23   entitled to a priority date of July 9th, 1999.

     24              The patents-in-suit expire on July 9th, 2019.

     25              The named inventor of each of the patents-in-suit
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 24 of 65 PageID #: 20105
                                                                                   24



      1   is Jacob W. Jorgensen.

      2             IV currently holds all rights, title, and interest

      3   to each of the patents-in-suit and has standing to bring

      4   this lawsuit.

      5             IV possesses all rights of recovery under each of

      6   the patents-in-suit.

      7             And the date of the hypothetical negotiation in

      8   this case is February 2013.

      9             That concludes the stipulations, Your Honor.

     10             I'm ready to call IV's next witness by deposition

     11   if that's acceptable.

     12             THE COURT:     Proceed to call your next witness by

     13   deposition.

     14             MS. HENRY:     Thank you.     IV calls by deposition

     15   Mr. Ramesh Josyula.       Included in this deposition excerpt,

     16   there's a reference to Josyula Deposition Exhibit No. 5.

     17   That's PTX-1087.

     18             THE COURT:     All right.     Proceed with the witness

     19   by deposition.

     20             MS. HENRY:     Thank you, Your Honor.

     21             (Videoclip played.)

     22             QUESTION:     Good morning.

     23             ANSWER:     Good morning.

     24             QUESTION:     Can you for the record please state

     25   your full name?
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 25 of 65 PageID #: 20106
                                                                                   25



      1             ANSWER:     Ramesh Josyula.

      2             QUESTION:     And where do you currently work?

      3             ANSWER:     I work at T-Mobile USA.

      4             QUESTION:     And what is your position at T-Mobile?

      5             ANSWER:     Senior manager system design

      6   architecture.

      7             QUESTION:     Did shifting voice traffic from 3G to

      8   VoLTE enable T-Mobile to redeploy spectrum resources?

      9             ANSWER:     Yes.   It's important, as you -- as you

     10   bring all the services to LTE, and also it's a long-term

     11   strategy is to refarm the spectrum that's available on UMTS

     12   as we get more free space to LTE and employed also for

     13   voice.

     14             QUESTION:     Do you know what the document is?

     15             ANSWER:     This is one of the appendices for part of

     16   the Ericsson RAN contract, I -- I think, so...

     17             QUESTION:     Do you know what the purpose of this

     18   document is?

     19             ANSWER:     My understanding of the purpose of the

     20   document is that when -- when T-Mobile and Ericsson in this

     21   case, I believe, right, so when they go through contract

     22   negotiations as a part of the high-level element there is

     23   going to be a bunch of FNBCs which we'll prepare.

     24             And I believe this is going to be -- this is one

     25   of the appendices related to the RAN features that Ericsson
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 26 of 65 PageID #: 20107
                                                                                   26



      1   is to be providing as a part of their roadmap.

      2              QUESTION:     Could you please turn to Page 4 of this

      3   document, Section 1.3?

      4              ANSWER:     Yes.

      5              QUESTION:     If you could take a moment and just

      6   read that section for me.

      7              ANSWER:     Yeah, I read Section 1.3.

      8              QUESTION:     Thank you.    And is it your

      9   understanding that Ericsson committed to provide to

     10   T-Mobile base stations with software that complied with

     11   3GPP Release 9?

     12              ANSWER:     Yes.   Ericsson -- Ericsson has an online

     13   portal, as well, which is called by their customer

     14   documentation portal.

     15              The customer documentation portal also states what

     16   release at the high level complies to what 3GPP

     17   specifications.

     18              So, for example, Release XYZ is compliant to 3GPP

     19   Release ABCD.     It's -- it's at that high level we get an

     20   understanding of the Ericsson software release compliances

     21   to 3GPP.

     22              QUESTION:     So T-Mobile expects that whatever

     23   standard compliance is noted in the customer documentation

     24   is, in fact, what Ericsson is providing in their base

     25   stations?
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 27 of 65 PageID #: 20108
                                                                                   27



      1             ANSWER:     That's correct.

      2             QUESTION:     So we discussed earlier this customer

      3   documentation portal; is that right?

      4             ANSWER:     That's correct.

      5             QUESTION:     Is that provided by Ericsson?

      6             ANSWER:     That's correct.

      7             QUESTION:     So Ericsson maintains the portal?

      8             ANSWER:     That's right.     Ericsson maintains the

      9   portal, and the T-Mobile employees who need to have access

     10   to the documentation can go to the online portal and then

     11   get the related release information.

     12             QUESTION:     Does the portal have various different

     13   documents?

     14             ANSWER:     Yes.   Portal has various different

     15   documents.

     16             QUESTION:     And, in general, what are the types of

     17   documents that you find in the portal?

     18             ANSWER:     You'll find the technical information

     19   about the products which we use in our network, and you

     20   find there's some operating documentation and some

     21   alarm-related information, performance -- performance

     22   counter-related information, and so on.

     23             QUESTION:     Does Ericsson provide a recommended

     24   value for every parameter?

     25             ANSWER:     Yes.   That's my understanding, yes.
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 28 of 65 PageID #: 20109
                                                                                   28



      1   Ericsson does provide a recommended parameter value for

      2   every parameter.

      3             QUESTION:     And, generally speaking, how often does

      4   T-Mobile take Ericsson's recommendation for a parameter

      5   value?

      6             ANSWER:     If you see the recommended parameter set,

      7   it's hundreds and thousands of parameters which you can

      8   configure and tweak, so, right.

      9             And there's a lot of parameters which we go with

     10   the default.     There's very -- very few parameters which we

     11   are to change for obvious reasons.          For example, cell ID.

     12   Cell ID is unique for each base station in the network, so

     13   we have to change it.

     14             QUESTION:     So the manager object model is

     15   maintained by Ericsson; is that right?

     16             ANSWER:     That's right.

     17             QUESTION:     Does T-Mobile make any modifications to

     18   the manager object model?

     19             ANSWER:     It's a part and parcel of the software.

     20   Since we do not modify software, we cannot change it.

     21             QUESTION:     Does T-Mobile work with its eNodeB

     22   vendors during the testing of the software?

     23             ANSWER:     It's a case-by-case basis, actually.           In

     24   some cases, yes, T-Mobile do look into some of the testing

     25   aspects, actually, when we test in T-Mobile lab.
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 29 of 65 PageID #: 20110
                                                                                   29



      1             QUESTION:     Does T-Mobile ever conduct testing on

      2   behalf of an eNodeB vendor at an eNodeB vendor's request,

      3   for example?

      4             ANSWER:     The majority of the cases -- in most of

      5   the cases in the T-Mobile lab, we do have the expert --

      6   experts from the vendor, okay?

      7             So since the vendors have a better knowledge of

      8   how to operate the product, so we take vendor's help to

      9   validate the product in the lab.

     10             QUESTION:     Does T-Mobile test its eNodeB's

     11   compatibility with handsets that are connected to

     12   T-Mobile's network?

     13             ANSWER:     I'm not a -- like I said previously, I'm

     14   more expert on -- I manage -- I manage more on the radio

     15   access network, so...

     16             QUESTION:     Is it T-Mobile's expectation that

     17   handsets that communicate with T-Mobile's network are

     18   3GPP-compliant?

     19             ANSWER:     Yes.   But, again -- yes.

     20             QUESTION:     Does T-Mobile's network deploy various

     21   QCI values?

     22             ANSWER:     Yes.

     23             QUESTION:     And those QCI values are associated

     24   with different types of services?

     25             ANSWER:     Yes.   You can see -- you can see them in
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 30 of 65 PageID #: 20111
                                                                                   30



      1   the parameter dictionary, understanding like, there's a

      2   different type of service -- different types of QCI values

      3   mapped to different types of services.

      4             (Videoclip ends.)

      5             THE COURT:     That completes this witness by

      6   deposition?

      7             MS. HENRY:     Yes, Your Honor.       And I failed to

      8   mention earlier that Mr. Josyula is a principal engineer at

      9   T-Mobile USA, Inc.

     10             THE COURT:     Call your next witness.

     11             MS. HENRY:     Thank you, Your Honor.        Plaintiff now

     12   calls by designation, Dr. -- Mr. Hussein Helmy who is also

     13   a principal engineer at T-Mobile USA, Inc.

     14             The Helmy deposition Exhibit 11 is PTX-1376.

     15   Helmy Deposition 13, which is also referred to as

     16   Exhibit 12, is PTX-1377.

     17             THE COURT:     Proceed.

     18             (Videoclip played.)

     19             QUESTION:     So to start off with, if we could get

     20   your full name for the record, if you don't mind.

     21             ANSWER:     Sure.   My full name is Hussein Helmy.

     22             QUESTION:     And is that your current title,

     23   principal engineer?

     24             ANSWER:     Correct.

     25             QUESTION:     What division of T-Mobile do you work
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 31 of 65 PageID #: 20112
                                                                                   31



      1   in?

      2              ANSWER:     I work in the radio.

      3              QUESTION:     That's the name of the division is

      4   radio?

      5              ANSWER:     So it is the design department looking

      6   after radio.

      7              QUESTION:     Does T-Mobile use QCI-6 for T-Mobile

      8   user traffic and enterprise user traffic?

      9              ANSWER:     Yes, it does.

     10              QUESTION:     Does T-Mobile use QCI-7 for MetroPCS

     11   users and MVNO users?

     12              ANSWER:     Yes, it does.

     13              QUESTION:     Does T-Mobile use QCI-8 for inbound

     14   roamers?

     15              ANSWER:     No.

     16              QUESTION:     And what QCI value does T-Mobile use

     17   for inbound roamers?

     18              ANSWER:     QCI-7.

     19              QUESTION:     Does T-Mobile use QCI-9 for network

     20   extreme users?

     21              ANSWER:     Yes.

     22              QUESTION:     What does T-Mobile use QCI-8 for?

     23              ANSWER:     Nothing.

     24              QUESTION:     Are the network extreme users also

     25   known as, quote, heavy users?
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 32 of 65 PageID #: 20113
                                                                                   32



      1              ANSWER:     Yes, that's another term you can refer to

      2   them as.

      3              QUESTION:     Would a heavy user be a user that

      4   exceeds their data plan limit?

      5              ANSWER:     That's one way of referring to them.

      6              QUESTION:     Would a heavy user be a user that

      7   exceeds 50 gigabytes of data in a given month?

      8              ANSWER:     Yes, but not exclusive to that.

      9   Depending on their plan.

     10              QUESTION:     Let's move on.     Cell G2, Priority.

     11              Are you familiar with this parameter?

     12              ANSWER:     Yes.

     13              QUESTION:     What does it refer to?

     14              ANSWER:     Priority of the given application or

     15   service.

     16              QUESTION:     And what is your understanding of what

     17   priority is?

     18              ANSWER:     So the priority in surveying a specific

     19   application over the other.

     20              QUESTION:     And is this parameter currently

     21   implemented?

     22              ANSWER:     Yes.

     23              QUESTION:     And has it been implemented since the

     24   launch of LTE?

     25              ANSWER:     Yes.
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 33 of 65 PageID #: 20114
                                                                                   33



      1             QUESTION:     And are the values as listed the

      2   current values?

      3             ANSWER:     Yes.

      4             QUESTION:     Exhibit 12, I believe -- and this was

      5   Bates No. TMO-CV577-00021082.         And we were on Tab QOS.        If

      6   you can go back there.

      7             And the next cell that I'd like you to look at is

      8   Cell M2, Parameter Scheduling Algorithm.

      9             ANSWER:     Yes.

     10             QUESTION:     Are you familiar with this parameter?

     11             ANSWER:     Yes.

     12             QUESTION:     And what does it do?

     13             ANSWER:     We're specifying this column will be the

     14   scheduling algorithm that we would like to engage per QCI.

     15             QUESTION:     You're specifying the scheduling

     16   algorithm.     Can you explain what that means by specifying

     17   scheduling algorithm?

     18             ANSWER:     As we went over yesterday, Ericsson

     19   offers in their portfolio of products a number of

     20   scheduling algorithms, and we choose which scheduling

     21   algorithm to engage per QCI.

     22             QUESTION:     And is this parameter currently

     23   implemented on T-Mobile's Ericsson LTE eNodeBs?

     24             ANSWER:     Yes, it is.

     25             QUESTION:     And do you know when it was first
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 34 of 65 PageID #: 20115
                                                                                   34



      1   implemented?

      2             ANSWER:     It was first implemented since the

      3   inception of LTE and T-Mobile.

      4             QUESTION:     And is it currently implemented on all

      5   of T-Mobile's Ericsson LTE eNodeBs?

      6             ANSWER:     Yes, it is.

      7             QUESTION:     And has it been implemented on all of

      8   T-Mobile's Ericsson L -- LTE eNodeBs since it was first

      9   implemented?

     10             ANSWER:     Yes.

     11             QUESTION:     And are the values as listed the

     12   current values of this parameter?

     13             ANSWER:     Yes, they are.

     14             (Videoclip ends.)

     15             THE COURT:     Does that complete -- complete this

     16   witness by deposition?

     17             MS. HENRY:     Yes, Your Honor.

     18             THE COURT:     Call your next witness.

     19             MS. HENRY:     Plaintiff calls by deposition

     20   Mr. Saad Naveed Ahmed.       Mr. Ahmed is a system engineer at

     21   Ericsson.    Ahmed Deposition Exhibit No. 1 is PTX-1132.

     22             THE COURT:     Proceed.

     23             (Videoclip played.)

     24             QUESTION:     Good morning, Mr. Ahmed.

     25             ANSWER:     Good morning.
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 35 of 65 PageID #: 20116
                                                                                   35



      1              QUESTION:     When did you start working at Ericsson?

      2              ANSWER:     I started in November 2011.

      3              QUESTION:     And what is your current job title?

      4              ANSWER:     I'm a systems engineer, 4G and 5G.

      5              QUESTION:     And the current TTI is the next one

      6   that is being scheduled?

      7              ANSWER:     The current TTI is the TTI that is being

      8   scheduled.

      9              QUESTION:     Being scheduled.     TTIs before that,

     10   then you consider as past TTIs?

     11              ANSWER:     I would say so.

     12              QUESTION:     Anything following that current TTI,

     13   you would then consider a future TTI?

     14              ANSWER:     Yeah.

     15              QUESTION:     Going back to Exhibit 1, let's just

     16   look at that document again.         So for these, the results in

     17   Exhibit 1, those are run on an actual eNodeB; is that

     18   correct?

     19              ANSWER:     That is correct.

     20              QUESTION:     And what software release were these --

     21   did that -- those eNodeB use?

     22              ANSWER:     They were run on 18Q4 software.

     23              QUESTION:     And that's the latest release?

     24              ANSWER:     That is the latest.

     25              QUESTION:     And between 18Q4, going all the way
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 36 of 65 PageID #: 20117
                                                                                   36



      1   back to, let's say, 13 -- Release 13A -- let me start over.

      2             Between 18Q4 and Release -- let's say --

      3             ANSWER:     14A.

      4             QUESTION: -- 14A, were there any significant

      5   differences in the functionality for SABE or DBS?

      6             ANSWER:     Not any changes of fundamental nature

      7   that change how the delays are calculated or the buffers

      8   are estimated.

      9             QUESTION:     So you would expect that if you use

     10   Release 14A instead of Release 18Q4, you would get very

     11   similar results?

     12             ANSWER:     Yeah.

     13             QUESTION:     So with respect to the uplink

     14   scheduler, does the Ericsson uplink scheduler allocate

     15   resources in any future TTIs?

     16             ANSWER:     No.

     17             QUESTION:     Does it allocate resources in any

     18   future frames?

     19             ANSWER:     No.

     20             QUESTION:     What TTI does it allocate for?

     21             ANSWER:     It allocates only for the current TTI.

     22             (Videoclip ends.)

     23             THE COURT:        That complete this is witness by

     24   deposition?

     25             MS. HENRY:        Yes, Your Honor.
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 37 of 65 PageID #: 20118
                                                                                   37



      1             THE COURT:     Call your next witness.

      2             MS. HENRY:     And, finally, Your Honor, Plaintiff

      3   calls by deposition Mr. Alexander Langereis.             Mr. Langereis

      4   is a system engineer at Ericsson.          Langereis Deposition

      5   Exhibit No. 7 is PTX-338.

      6             THE COURT:     And this is your last witness by

      7   deposition?

      8             MS. HENRY:     At this time, Your Honor.

      9             THE COURT:     All right.     Let's proceed.

     10             (Videoclip played.)

     11             QUESTION:     Good morning, Mr. Langereis.

     12             ANSWER:     Good morning.

     13             QUESTION:     Could you please state your full name

     14   for the record?

     15             ANSWER:     My full name is Alexander Langereis.

     16             QUESTION:     How long have you been at Ericsson?

     17             ANSWER:     A little bit more than 18 years.

     18             QUESTION:     And what time did you start in LTE?

     19             ANSWER:     Approximately 2 -- 2006.

     20             QUESTION:     And what kind of work have you done on

     21   LTE?

     22             ANSWER:     I have been working as a system engineer

     23   during all that time until two years ago.

     24             I started off developing features.           Usually, I've

     25   been working as a team leader for and a feature responsible
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 38 of 65 PageID #: 20119
                                                                                   38



      1   for developing new features.

      2             QUESTION:      If you could turn to Exhibit 7,

      3   Page 4770.

      4             Given your last response, does the -- do the

      5   grants shown in this picture represent what would happen in

      6   practice?

      7             ANSWER:      No.

      8             QUESTION:      What would be different?

      9             ANSWER:      In reality, it would not be approximately

     10   40 milliseconds in between.         Assuming a normal situations

     11   where UE is not alone in a cell and is not experiencing

     12   perfect radio conditions, this U -- this data of this UE

     13   would need to compete with other data and other users.

     14             We can in no way guarantee that the -- that the

     15   data, which is connected to VoIP, is scheduled every 40

     16   milliseconds.

     17             QUESTION:      Well, then do you -- are -- now sitting

     18   now here, do you -- are -- does the uplink scheduler

     19   schedule RL -- RLC SDU's?

     20                ANSWER:    Yes, it does.

     21             QUESTION:      And are -- are VoIP packets a type of

     22   IP packet?

     23             ANSWER:      Yes.

     24             QUESTION:      And is there a one-to-one

     25   correspondence between VoIP packets and RLC SDU's?
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 39 of 65 PageID #: 20120
                                                                                   39



      1             ANSWER:     Yes.

      2             QUESTION:     Do you know the details of how data

      3   gets packed into an RLC SDU?

      4             ANSWER:     No.

      5             QUESTION:     Do you know whether partial packets may

      6   be packed into an RLC SDU?

      7             ANSWER:     No.

      8             QUESTION:     Do you know whether more than one IP

      9   packet could be included in an RLC SDU?

     10             ANSWER:     No.

     11             QUESTION:     If you wanted to know those answers,

     12   who would you ask?

     13             ANSWER:     I would ask Christien Skarby.

     14             (Videoclip ends.)

     15             THE COURT:        That completes this witness by

     16   deposition?

     17             MS. HENRY:        Yes, Your Honor.

     18             THE COURT:        Counsel, approach the bench, please.

     19             (Bench conference.)

     20             THE COURT:        Who do you have next, Mr. Black?

     21             MR. BLACK:        We have Dr. Williams, our infringement

     22   expert.

     23             THE COURT:        I assume he's going to take some time?

     24             MR. BLACK:        Yes.

     25             THE COURT:        All right.   Then we'll use this
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 40 of 65 PageID #: 20121
                                                                                   40



      1   juncture for a recess.

      2              (Bench conference concluded.)

      3              THE COURT:    Ladies and gentlemen of the jury, this

      4   looks like an appropriate time to take a morning recess.

      5              I'm going to ask you simply to close and leave

      6   your juror notebooks in your chairs.

      7              I'll remind you to follow all my instructions,

      8   including, of course, not to discuss the case among

      9   yourselves.     Take a few minutes, stretch your legs, get a

     10   drink of water, and we'll be back in here shortly to

     11   continue with the next Plaintiff's witness.

     12              The jury is excused for recess.

     13              COURT SECURITY OFFICER:       All rise.

     14              (Jury out.)

     15              THE COURT:    The Court stands in recess.

     16              (Recess.)

     17              COURT SECURITY OFFICER:       All rise.

     18              THE COURT:    Be seated, please.

     19              Plaintiffs, are you prepared to call your next

     20   witness?

     21              MR. BLACK:    Yes, Your Honor.       Dr. Tim Williams.

     22              THE COURT:    All right.     You may go to the podium,

     23   Mr. Black, assuming you're going to do the direct.

     24              And I'll direct the Court Security Officer to

     25   bring in the jury, please.
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 41 of 65 PageID #: 20122
                                                                                   41



      1             MR. BLACK:     Your Honor, I've arranged the first 30

      2   slides or so as non-confidential --

      3             THE COURT:     Let me know.

      4             COURT SECURITY OFFICER:        All rise.

      5             (Jury in.)

      6             THE COURT:     Be seated, please.

      7             Plaintiffs, call your next witness.

      8             MR. BLACK:     Plaintiff calls Dr. Tim Williams.

      9             THE COURT:     If you'll come forward, Dr. Williams,

     10   and be sworn.

     11             (Witness sworn.)

     12             THE COURT:     Please come around, have a seat on the

     13   witness stand.

     14             All right.     Mr. Black, you may proceed.

     15             MR. BLACK:     Thank you, Your Honor.

     16          TIM WILLIAMS, PH.D., PLAINTIFFS' WITNESS, SWORN

     17                            DIRECT EXAMINATION

     18   BY MR. BLACK:

     19   Q.   Good morning, Dr. Williams.

     20   A.   Good morning.

     21   Q.   Would you tell the jury what you are here to testify

     22   about today?

     23   A.   My name is Tim Williams.        I'm here to provide an expert

     24   opinion regarding the infringement of the patents-in-suit

     25   by the asserted -- for the asserted patents-in-suit against
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 42 of 65 PageID #: 20123
                                                                                   42



      1   the -- the services and technology of Ericsson and

      2   T-Mobile.

      3   Q.   Could you give us a little background about your

      4   education and experience?

      5   A.   I grew up in a small town in Michigan and went to

      6   undergraduate school for electrical engineering in

      7   Houghton, Michigan, which is six hours north of Green Bay,

      8   Wisconsin.     Came down after that to Chicago to work for

      9   Motorola, building wireless systems, wireless digital data

     10   systems.     And then in 1979, I moved to Austin with

     11   Motorola, still designing communication systems.              And while

     12   in Austin, I did my Master's and Ph.D. in electrical

     13   engineering.

     14   Q.   And where did you get your Ph.D. in electrical

     15   engineering?

     16   A.   At UT Austin.

     17   Q.   Do you hold any patents?

     18   A.   Yes, I have 26 issued U.S. patents, all in the field of

     19   communications.

     20   Q.   And you mentioned Motorola.        Could you give us a little

     21   more detail about your experience in the industry?

     22   A.   Yes.   I started working at Motorola building two-way

     23   radios -- encrypted two-way radios for police and fire

     24   departments and military.        And then moved to Austin and

     25   started designing chipsets for cellular communications.
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 43 of 65 PageID #: 20124
                                                                                   43



      1               So I believe you've seen first generation, second

      2   generation, third generation chart before in this trial.

      3   I built the chipsets for first and second generation

      4   cellular systems while at Motorola.

      5   Q.   Let's talk about the basics of telecommunications

      6   networks.

      7               All right.   What do we see on Slide 5?

      8   A.   On this slide, you see how a cellular network works.

      9   So a cellular network divides a geographical area up into

     10   cells.

     11               So a city the size of Marshall might have 10

     12   cells.      And those cells each have an antenna, and they have

     13   a base station that services that antenna.            And that base

     14   station provides a transmitter and receiver for the

     15   transmitter and receiver for the cell phone that you carry

     16   around in your pocket.

     17   Q.   Is there a convention in the industry with respect to

     18   what folks call the direction of traffic?

     19   A.   Yes.    Information that's flowing from the network to

     20   the cell phone is called the downlink direction.

     21               Information that's flowing from the cell phone

     22   into the network is called the uplink direction.

     23   Q.   As -- as you've mentioned, we've heard discussion about

     24   2G, 3G, 4G.      Could you give us some background on the

     25   evolution of cellular communications?
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 44 of 65 PageID #: 20125
                                                                                   44



      1   A.   So on the first generation, this was an analog system.

      2   So the -- it only carried voice, and the voice was carried

      3   as an analog signal.       And the first generation systems had

      4   very low user density.       So a carrier can only get a certain

      5   number of people in a geographic area on the network.

      6              And then in the late '80s and early '90s, the

      7   desire for the carriers was to increase the number of users

      8   in the network.      And in order to do that, we converted the

      9   voice to a digital voice and increased the density of the

     10   users on the network.

     11              And as the '90s progressed, digital data became

     12   more and more important.        And the Internet started to

     13   explode.     So people wanted their Internet information on

     14   their cell phones.

     15              So as the second generation went along, there was

     16   more and more demand for data services on the second

     17   generation cell phones.

     18              And the service providers provided that by adding

     19   on systems to second generation cell phones to service that

     20   data need.

     21              And, finally, in 2000s and third generation, those

     22   two, the voice and data aspects came together in a single

     23   system which served us throughout the 2000s.

     24              And then in 2010s, the fourth generation or what

     25   is called LTE came along, and that provided even faster
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 45 of 65 PageID #: 20126
                                                                                   45



      1   data, even more efficient data.

      2             And following that was a service called VoLTE,

      3   which actually put the voice on the same data traffic as

      4   the Internet data.

      5   Q.   And when did Dr. Jorgensen do the work that led to his

      6   patented ideas?

      7   A.   Dr. Jorgensen's work was done at the very end of the

      8   second generation, so before the voice and data paths came

      9   together, and the high speed data was serviced.

     10             So the multiple types of service aspects that a --

     11   a carrier would like to provide were just starting to form

     12   when Dr. Jorgensen did his work.

     13   Q.   And just so we can orient the jury, when did the iPhone

     14   come into -- come on to the market?

     15   A.   2008.

     16   Q.   Okay.   Did 2G phones have the ability to receive voice

     17   and data?

     18   A.   Yes, but on separate -- separate pipes or separate

     19   services.

     20             So as I mentioned initially, 2G was all about the

     21   voice, and then as -- as the Internet became more and more

     22   popular, the service providers added data on to 2G.               So you

     23   could either have a voice call or a data call with a 2G

     24   system.

     25   Q.   And what are these little rectangles and squares we see
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 46 of 65 PageID #: 20127
                                                                                   46



      1   here?

      2   A.   So that's a representation of a packet, and the packet

      3   is being communicated between the base station and your

      4   cell phone.

      5   Q.   And how did that work in 3G?

      6   A.   In 3G, we could have both voice and data

      7   simultaneously, but they still resided on different

      8   circuits or different paths.

      9             And then in 4G, eventually -- especially with

     10   VoLTE, they came together into a single path.

     11   Q.   Going back to the 2G time frame when Dr. Jorgensen

     12   was -- was doing his work, what problems did carriers have

     13   in providing service to their customers?

     14   A.   The problem has been constant since the beginning of

     15   the industry, to increase user density.            So because the

     16   equipment and the spectrum was very expensive, the more

     17   users a service provider can put on to the network, the

     18   better their economics work.

     19             So it's a constant demand to put more and more

     20   people on the network.

     21   Q.   You mentioned voice Internet traffic.           Were there

     22   any issues in these networks in providing multiple

     23   types of services to the same phone?

     24   A.   The need to provide voice, web browsing, video

     25   streaming, watching YouTube, for example, all those
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 47 of 65 PageID #: 20128
                                                                                   47



      1   services have different types of demands on them in terms

      2   of their quality of service, their -- their characteristics

      3   of that type of service.

      4             And so in order to provide for those types of

      5   services, you have to take into account what the needs of

      6   each of those services are.

      7   Q.   You mentioned spectrum a moment ago.           Could you explain

      8   that?

      9   A.   So the way we carry information from the transmitter to

     10   the receiver is on a -- on a radio frequency wave.              So we

     11   actually modulate the wave, we change the characteristics

     12   of the wave, and that wave propagates from the transmitter

     13   to the receiver.

     14             And the federal government controls all the radio

     15   spectrum in the United States, and there's an organization

     16   called the Federal Communications Commission that controls

     17   access to those radio waves.

     18             And the U.S. Government auctions off or sells off

     19   pieces of the radio spectrum, and -- from the -- and

     20   receives payments from the carriers for their right to use

     21   those pieces of the spectrum.

     22             So these cost the carriers hundreds of millions to

     23   billions of dollars in order to -- just to gain the access

     24   to -- just to gain the right to access that spectrum.

     25             And then on top of that, the carrier has to build
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 48 of 65 PageID #: 20129
                                                                                   48



      1   out a network, add equipment, service it, sell -- sell

      2   subscriber devices, things like that.

      3   Q.   With respect to the equipment that is in a standard

      4   telecommunications network, I'd like to run through with

      5   you the different components that the jury is going to hear

      6   about during your testimony.

      7             So starting on the left with the phone, what's the

      8   first piece of equipment?

      9   A.   So if we're going to place a phone call, if you're --

     10   if you're going to call your mother, for example, you're

     11   going to have your cell phone, and you're going to dial the

     12   telephone number for your number, that communication is

     13   going to go between your cell phone and the cell tower.

     14             And the cell tower is on the earth.           It's part of

     15   the cell.    It's connected to a base station, and that base

     16   station is going to interpret your radio waves and derive

     17   your voice from that radio wave and enter your voice into

     18   the core network, into the switching network of the

     19   communications provider.

     20             Now, that switching network is going to direct

     21   your call to Poughkeepsie, for example.

     22             And in Poughkeepsie, it's going to drop your call

     23   into the public telephone network, and it's going to cause

     24   the public telephone network to ring your mother's phone.

     25   And that's how a telephone call is placed.
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 49 of 65 PageID #: 20130
                                                                                   49



      1   Q.   Did there come a time when carriers decided they would

      2   like to send Internet traffic to phones?

      3   A.   Yes.    As I mentioned, as the Internet grew up and --

      4   and became more important, there was more and more demand

      5   by users to be able to access web pages and YouTube, things

      6   like that.

      7   Q.   And what -- what was the general architecture that

      8   carriers used to provide that new service?

      9   A.   Carriers added a parallel core network that carried the

     10   data traffic all the way down to the base station, and --

     11   and this dealt with Internet Protocol packets or IP

     12   packets.

     13               And so you could either be on the IP network, or

     14   you could be on the voice network in second generation.

     15   And you could -- it was either/or.

     16   Q.   All right.    Let's take a deeper dive.

     17               Could you tell us what a virtual circuit is.

     18   A.   A virtual circuit is a dedicated circuit from the

     19   source to the destination.

     20               So in my example, there would be a dedicated

     21   circuit from Marshall to Poughkeepsie to carry your voice

     22   over to the telephone network in Poughkeepsie.

     23               And in this example, if there -- if the network

     24   has a capability of a hundred simultaneous phone calls, if

     25   there's a hundred and first phone call that's entered into
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 50 of 65 PageID #: 20131
                                                                                   50



      1   the network that's offered, that hundred and first phone

      2   call will get rejected, and you'll get a busy signal.

      3   Q.   Is there any difficulty in using virtual circuits with

      4   speech?

      5   A.   When a virtual circuit is established, it guarantees a

      6   chat for the voice.       It guarantees a bit rate or a

      7   bandwidth for that voice.

      8               And what we found out through research over the

      9   years is that speech is about 50 percent silence.              So when

     10   you and I are talking, about half of what we're talking

     11   about is silence.

     12               And so because I'm not -- because there's silence,

     13   I'm not actually sending any information across this --

     14   this virtual circuit.       So you would think that you could be

     15   able to reuse that capacity.         But with a virtual circuit,

     16   it's dedicated that capacity to a single phone call.

     17               So even, though, only half of speech is -- is

     18   actual active talking, that hundred and first circuit would

     19   still be dropped in a virtual circuit because of the

     20   guaranteed bandwidth.

     21   Q.   And is use of bandwidth important to telecommunications

     22   carriers like T-Mobile?

     23   A.   Yes.    For example, in this case, if you didn't have a

     24   virtual circuit, you could get twice as many people talking

     25   on that same hundred-circuit-capacity equipment.
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 51 of 65 PageID #: 20132
                                                                                   51



      1   Q.   Now, inside the network, the -- let's talk about the

      2   core network.     How does traffic move around within that

      3   network?

      4   A.   So inside the core network, there was a technology

      5   called ATM.     You've heard some of that yesterday and today.

      6              And ATM used virtual circuits to carry voice

      7   packets and to -- to carry data packets throughout the

      8   network, and it dedicated bandwidth just like we saw in the

      9   last slide.

     10   Q.   Okay.   Dr. Jorgensen mentioned the ATM systems that he

     11   had rejected.     Could you just generally give us an overview

     12   of his solution to the problems of the time, and then we'll

     13   go deeper into the technology.

     14   A.   So at the time, the carriers had invested a lot of

     15   money in ATM capabilities, and so their natural inclination

     16   was -- when it came to communicating over a wireless

     17   circuit, was to just bring ATM out all the way to the cell

     18   phone to be able to use ATM over the wireless network.

     19              However, Dr. Jorgensen, we heard yesterday that he

     20   tried that and it didn't work and he moved to IP packets.

     21              He used -- he moved to the technology used in the

     22   Internet in order to facilitate that communication.

     23              So if we look at Dr. Jorgensen's invention, he

     24   uses IP, and he invented -- he uses two technologies, a

     25   classification technology that he talked about yesterday
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 52 of 65 PageID #: 20133
                                                                                   52



      1   and a scheduling technology that he talked about yesterday

      2   in order to be able to provide multiple types of services,

      3   voice, video, Internet browsing, over to the cell phone.

      4   Q.   And just so we can try to show the jury what's going on

      5   here, can you circle the IP packets?           We'll try out the

      6   technology here and see if it works.

      7   A.   So IP is used here in this interface, and IP packets

      8   are broadcast to the cell phone, and the two technologies

      9   that Dr. Jorgensen used to provide this service for

     10   multiple types of service offerings were classification and

     11   scheduling.

     12   Q.   Okay.   All right.     Did he obtain three patents on those

     13   inventions?

     14   A.   Three patents were issued, yes.

     15   Q.   And what were the numbers of those patents?

     16   A.   The '629 patent, the '206 patent, and the '517 patent.

     17             MR. BLACK:     And if we could call up the '629

     18   patent, PTX-1, and just show the jury what the face of the

     19   patent looks like.

     20   Q.   (By Mr. Black)     They have it in the jury book, but why

     21   don't we explain a little about what information appears on

     22   the face of a patent.

     23   A.   So U.S. patents have a particular structure that makes

     24   them easy to read.       You see the patent number up here, and

     25   you see the date that the U.S. Patent Office issued the
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 53 of 65 PageID #: 20134
                                                                                   53



      1   patent here.     You see the name of the inventor here.            You

      2   see the assignee, which was Malibu Networks at the time,

      3   here.    You see the date that the patent was filed, July

      4   9th, 1999, which happens to be my birthday.             You see an

      5   abstract that describes the -- in general, what the patent

      6   is about.

      7             MR. BLACK:     And then let's go to the -- let's go

      8   to the next page.

      9   Q.   (By Mr. Black)     You see some of the figures.          Just give

     10   the jury a sense of what they look like and what their

     11   function is.

     12             MR. BLACK:     Actually, I'll tell you what.          We're

     13   on Page 1.     Let's just blow up the figure at the bottom

     14   there.

     15   Q.   (By Mr. Black)     Now, do patents come along with

     16   diagrams to assist the reader?

     17   A.   Typically, they -- there's a diagram that shows what

     18   the patent is discussing.

     19   Q.   And what follows the figures -- the diagrams in a

     20   patent, typically?

     21   A.   The written description.

     22   Q.   And what does that consist of?

     23   A.   That -- that talks about the background of the

     24   invention.     It sets up the problem that's going to be

     25   solved by the invention, and then describes the -- the
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 54 of 65 PageID #: 20135
                                                                                   54



      1   details of the invention to one of ordinary skill in the

      2   art so that the goal is that anybody who understands the

      3   technology should be able to read this and actually

      4   implement the invention.

      5             MR. BLACK:     And if we could go to the end of the

      6   patent and look at the claims.

      7   Q.   (By Mr. Black)     And what do we see here?

      8   A.   Here you see a statement that says what is claimed is,

      9   and then a single sentence that describes the boundaries of

     10   the invention that the inventor created.

     11             It describes essentially the -- the metes and

     12   bounds of the invention.        It describes the -- the border of

     13   the invention that that inventor created.

     14   Q.   And are inventions typically comprised of some things

     15   that were in the prior art, as they say, and some things

     16   that are new?

     17   A.   Well, everyone stands on the shoulders of the people

     18   who came before them.       So the invention was determined

     19   by -- before it's issued, was determined by the U.S. Patent

     20   Office to be new and novel.

     21             MR. BLACK:     Let's go to Slide 18.

     22   Q.   (By Mr. Black)     Okay.    We're going to hear some

     23   building block terms during the course of the rest of your

     24   testimony.

     25             Let's start with the concept of a packet.
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 55 of 65 PageID #: 20136
                                                                                   55



      1   A.   So a packet in general has two pieces, a header and a

      2   payload.    And a simple analogy is if we're going to send a

      3   toy through UPS, we're going to take that toy -- that's the

      4   payload.    We're going to take that toy and put in a box --

      5   in a UPS box, and we're going to use the UPS label as the

      6   header which describes where that toy is from and where

      7   it's going to and the priority of the -- of the box.

      8              And so we pack that -- we pack the toy in the box,

      9   we put the label top of the box, and then we place that box

     10   into a packet stream with other packets, and it gets routed

     11   to the appropriate destination, just like a FedEx box.               So

     12   it's a simple analogy -- a packet as a FedEx box.

     13   Q.   We've just got to run through that again.            Our graphics

     14   people are real proud of this.

     15              Okay.   Is there a -- a name for the -- the thing

     16   in which the packets are traveling that engineers sometimes

     17   use to describe this?

     18   A.   Some people call it a pipe.

     19   Q.   All right.    Let's talk about voice packets and the

     20   voice pipe.     Tell us about the characteristics of voice

     21   packets.

     22   A.   So voice, if you want it to sound proper and not have a

     23   bunch of effects and drop-outs and things like that, the

     24   voice -- once you digitize it, the voice needs to arrive at

     25   the other end -- communicate from the transmitter to the
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 56 of 65 PageID #: 20137
                                                                                   56



      1   receiver on time.      It needs to get there on time.

      2              And so the primary need is for the -- the voice to

      3   arrive on time.      So delay is unacceptable.        Some tolerance

      4   to errors are okay because your ear doesn't hear every

      5   single thing.

      6              And then jitter -- too much jitter is

      7   unacceptable, so it will sound like bird calls in the

      8   background if it's too jittery.

      9              So these are the characteristics of a voice-type

     10   service that we have to accommodate in any design for a

     11   communication system.

     12   Q.   And do data packets differ in any way for voice

     13   packets?

     14   A.   Data packets are quite different.

     15              For example, if we're going to call up a web page

     16   for the Dallas Morning News, the packets must all receive

     17   -- every packet must be received, but not necessarily in

     18   order.     It doesn't really matter if they come out of order.

     19   Delay is more acceptable for data packets.            There's no

     20   tolerance for error.

     21              If you have a picture, for example, that you want

     22   to see and it gets errors in it, you're not going to be

     23   able to see the whole picture.

     24              And jitter is more acceptable.         So different

     25   characteristics for different types of service.
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 57 of 65 PageID #: 20138
                                                                                   57



      1   Q.   And could you just go over again why it is that the

      2   Dallas News site here has X'd out pictures?

      3   A.   Because the communication path had errors in it, so

      4   there was no -- so the complete information did not arrive

      5   at the receiver.

      6   Q.   And is that the sort of thing people would see when

      7   they're sitting in front of their computer waiting for the

      8   Internet to load and it just doesn't happen or you just get

      9   the text but not the picture?

     10   A.   Unfortunately, yes.

     11   Q.   Okay.   All right.     Now, if you're trying to build a

     12   system with all these different types of information in

     13   them with different characteristics and requirements that

     14   you describe, what kinds of problems do you run into?

     15   A.   Well, as I mentioned, if we're going to service in this

     16   communication system voice, Internet, and video-type

     17   services, they all have different types of demands on the

     18   service.

     19              So as we just looked at, voice has some tolerance

     20   to air but has an important tolerance to delay.

     21              So there's different characteristics for each type

     22   of service that you can see here.          And so we have to take

     23   that into account when we design the system.

     24              And the shorthand version of that is -- we call it

     25   quality of service or QoS.
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 58 of 65 PageID #: 20139
                                                                                   58



      1   Q.   Could you describe Dr. Jorgensen's invention at a high

      2   level?

      3   A.   So what -- what did Dr. Jorgensen do?           He -- he came up

      4   with a system that actually used IP packets and classified

      5   those packets initially.

      6             So as they were coming into the base station, he

      7   would look at the packet, and say, oh, this is a voice

      8   packet, we're going to put it over here.            And, oh, this is

      9   an Internet web browsing packet, we're going to put it over

     10   here.    And this is a video packet, we're going to stick

     11   that over there.

     12             So this classifier just sorts through the incoming

     13   data quickly and places the data into queues or into bins,

     14   and these bins are all a common type of traffic.

     15   Q.   Let's walk through step-by-step how this works.

     16   A.   And -- yes, go ahead.

     17   Q.   So what do we see here?

     18   A.   So here we see the core network, which we looked at

     19   before, and it's going to be sending the base station

     20   different -- packets of different type.            And the classifier

     21   is going to look at these packets and sort them out into

     22   different bins or different queues.

     23             And so you see all the voice packets go into one

     24   queue, all the Internet packets go into another queue, and

     25   the video go into another queue.
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 59 of 65 PageID #: 20140
                                                                                   59



      1   Q.   And then the -- just go back.

      2   A.   So once you get these queues --

      3   Q.   All right.    So that was the classification process, and

      4   then the next one on the right is the scheduler.

      5   A.   So the scheduler here is going to look at these bins or

      6   look at these queues and figure out, well, I've got so much

      7   of -- of voice traffic, I've got so much of data traffic,

      8   I'm going to schedule that to -- to be transported in this

      9   order.

     10               So it -- it creates a schedule for when those

     11   packets are going to -- going to go over the air to the

     12   receiver.     And that's in the resource grid here.

     13                And you'll see -- in this animation, you'll see

     14   the incoming -- different types of services come in and be

     15   placed into the resource grid for communication over to the

     16   individual cell phones.

     17   Q.   Now, just so we understand where we are here, where is

     18   the scheduler?

     19   A.   So the scheduler is in the base station.            You can see

     20   that here.

     21   Q.   And we've got a little out of scale because that tower

     22   is maybe a hundred feet high or it could be at the top of a

     23   building or something; is that right?

     24   A.   Yes.

     25   Q.   And the base station is a small -- relatively small
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 60 of 65 PageID #: 20141
                                                                                   60



      1   piece of equipment compared to the tower; is that right?

      2   A.   We saw some of the pieces yesterday.

      3   Q.   Okay.   So the schedule's in the base station.

      4             Now, you -- we have the resource grid.            Where is

      5   the resource grid?

      6   A.   The resource grid is the -- the capability in the air

      7   to -- to communicate that information.           So it's just like

      8   a -- you can think of it as a FedEx truck.            You know, which

      9   FedEx truck is this package going to go on?             Is it going to

     10   go to Houston?      Is it going to go to Poughkeepsie?          Is it

     11   going to go to Dallas?

     12   Q.   All right.    That resource grid is filled up, and then

     13   what happens from there?

     14   A.   So once the resource grid is determined by the

     15   scheduler, then the radio network broadcasts that

     16   information over the air.        And each of the individual cell

     17   phones picks up the appropriate piece of information, and

     18   you get to watch your YouTube video.

     19   Q.   What are the blocks in the resource grid, and why

     20   are they colored differently?

     21   A.   So they're colored differently because they're

     22   different types of services, and these blocks -- we have

     23   two types of resources in communications.            We have time,

     24   and we have frequency.

     25             And so we can use time and frequency to our
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 61 of 65 PageID #: 20142
                                                                                   61



      1   advantage to put multiple types of pieces of information

      2   together in order to communicate those over the air,

      3   ultimately to get more people on the network.

      4   Q.   And what are the red, the green, and the blue box?

      5   A.   Voice, Internet traffic, and video service.

      6   Q.   Is the traffic in this example in separate -- in a

      7   consolidated pipe?

      8   A.   Yes.    So it's all in one set of transmissions.

      9   Q.   Could you tell us what a control channel is?

     10   A.   So a control channel is not user data; it's data that's

     11   used to control the network.         So it makes sure that both

     12   ends -- both the transmitter and the receiver understand

     13   their state, understand what -- what they're about to

     14   receive, understand the commands that are coming to -- to

     15   the mobile phone as to what it needs to do.             So the control

     16   channel is -- is the organizer; it's the controller.

     17   Q.   Are there benefits to combining all this data in one

     18   pipe?

     19   A.   Yes.    The '206 patent gives the user QoS aware

     20   scheduling, gives the user intelligence in the base station

     21   and phone control.

     22               The '517 gives the user allocation of bandwidth

     23   based on QoS classifications.

     24               And the '629 gives the user isochronous placement

     25   of data.
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 62 of 65 PageID #: 20143
                                                                                   62



      1   Q.   And we're going to go over those in more detail, but at

      2   this point, at a high level, what are the real-world

      3   benefits to a carrier like T-Mobile for using these

      4   inventions?

      5   A.   So someone who uses the inventions of these patents

      6   derives the benefits of more subscribers; they can offer

      7   more services, voice, video, and data, for example; they

      8   can lower their operating costs; they can reduce the number

      9   of dropped telephone calls; they can provide faster data to

     10   their users; and they can provide improved voice quality.

     11   Q.   We've heard a lot about VoLTE, Voice over LTE, during

     12   the trial.     What are the benefits and importance of these

     13   patents to VoLTE?

     14   A.   So as I've described, when we move from second

     15   generation to third generation to fourth generation, we've

     16   consolidated the voice and the data channels onto one pipe

     17   or one transport mechanism, and VoLTE allows voice and data

     18   on the same channel and allows for savings in spectrum,

     19   which, as we've looked at, are very expensive.             And, of

     20   course, the need for the carrier to increase the number of

     21   people they can serve with a given amount of spectrum is

     22   ever present.

     23             And also the '629 provides a better quality of

     24   voice for the user.

     25             MR. BLACK:     At this time, Your Honor, we are at
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 63 of 65 PageID #: 20144
                                                                                   63



      1   the point where I have confidential information, and we

      2   need to seal the courtroom from here on.

      3             THE COURT:     All right.     Based on counsel's

      4   request, I'll order the courtroom sealed at this time.

      5   Those present, not subject to the protective order that's

      6   been imposed in this case should exclude themselves and

      7   remain outside the courtroom until it's reopened and

      8   unsealed.

      9             MR. KUBEHL:     Your Honor, may the Ericsson

     10   personnel stay since he's going to be talking about their

     11   information?

     12             THE COURT:     Any objection, Mr. Black?

     13             MR. BLACK:     I don't have an objection.         There's

     14   T-Mobile confidential information in here that came

     15   directly from their files.        So as long as T-Mobile and

     16   Ericsson are joined at the hip on this, that's fine.

     17             MR. KUBEHL:     That's fine, Your Honor.

     18             THE COURT:     All right.     Then we'll proceed on that

     19   basis.

     20               (Courtroom sealed.)

     21               (Sealed Portion No. 3 saved in separate sealed

     22   transcript.)

     23               (Courtroom unsealed.)

     24             THE COURT:     And, ladies and gentlemen, we'll use

     25   this opportunity to break for lunch.           We'll return after
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 64 of 65 PageID #: 20145
                                                                                   64



      1   lunch and begin with the Defendants' cross-examination of

      2   Dr. Williams.

      3             I'm going to ask you to take your notebooks with

      4   you.   I'm told by the clerk that your lunch is waiting for

      5   you in the jury room.

      6             Follow all the instructions I've given you,

      7   including, of course, not to discuss case among yourselves.

      8             It is 10 minutes until 12:00 by my clock.             We'll

      9   try to reconvene about 12:35.         That should be about 45

     10   minutes from now.

     11             All right.     With those instructions, the jury is

     12   excused for lunch.

     13             COURT SECURITY OFFICER:        All rise.

     14             (Jury out.)

     15             THE COURT:     The Court stands in recess for lunch.

     16             (Recess.)

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 2:17-cv-00577-JRG Document 331 Filed 02/21/19 Page 65 of 65 PageID #: 20146
                                                                                   65



      1                               CERTIFICATION

      2

      3              I HEREBY CERTIFY that the foregoing is a true and

      4   correct transcript from the stenographic notes of the

      5   proceedings in the above-entitled matter to the best of my

      6   ability.

      7

      8

      9    /S/ Shelly Holmes                               2/5/19
          SHELLY HOLMES, CSR, TCRR                         Date
     10   OFFICIAL REPORTER
          State of Texas No.: 7804
     11   Expiration Date: 12/31/20

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
